Citation Nr: 0204514	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-22 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Evaluation of lumbosacral strain with a left L5-S1 
herniated disc, rated as 10 percent disabling from September 
26, 1997.

2.  Evaluation of residuals of a left ankle injury, rated as 
10 percent disabling from September 26, 1997.

(The issues of entitlement to service connection for a 
shortened right leg and entitlement to service connection for 
foot disability, including bone spurs and pronation will be 
addressed in a later decision by the Board of Veterans' 
Appeals (Board).)  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
December 1989, and from June 1991 to September 1997.

This matter comes before the Board on appeal from a March 
1998 RO rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  

The Board is undertaking additional development on the issues 
of service connection for a shortened right leg and service 
connection for foot disability, including bone spurs and 
pronation, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing these issues.  

A claim of entitlement to service connection for a right 
elbow disability and a claim of entitlement to service 
connection for residuals of a fractured pelvis were 
previously prosecuted by the veteran, but he subsequently 
withdrew these claims by an April 2001 statement.  The issues 
of entitlement to a compensable evaluation for a service-
connected polyp of the sigmoid colon, and entitlement to a 
higher evaluation for service-connected headaches were also 
developed for appellate review; however, the ratings sought 
by the veteran were granted by an August 2000 RO decision.  
Consequently, the decision below does not address these 
issues.

The Board notes that the veteran has repeatedly raised the 
issues of entitlement to service connection for arthritis of 
the lumbosacral spine and entitlement to service connection 
for arthritis of the left ankle.  Additionally, in an October 
2000 substantive appeal, the veteran raised the issue of 
entitlement to service connection for degenerative arthritis 
in the thoracic and cervical spine.  At an August 2000 
hearing, he also raised the issue of entitlement to service 
connection for residuals of a concussion.  Such questions 
have not yet been formally addressed by the RO and are 
consequently referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain with a 
left L5-S1 herniated disc is manifested by intermittent 
significant pain, occasional muscle spasms, and limitation of 
motion.

2.  The veteran's service-connected residuals of a left ankle 
injury are manifested by pain, instability, fatigability, and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 20 percent initial 
disability rating for a lumbosacral strain with a left L5-S1 
herniated disc have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5292, 5293, 5295) 
(2001).

2.  The criteria for an assignment of an initial disability 
rating in excess of 10 percent for residuals of a left ankle 
injury have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Codes 5262, 5270, 5271, 5272, 
5273, 5274) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. 119.  Because the veteran has 
appealed from initial awards for both rating issues on 
appeal, consideration will be given to whether an evaluation 
greater than 10 percent is warranted for any period since the 
award of service connection for each disability to be rated.  

Evaluation of Lumbosacral Strain with a Left L5-S1 Herniated 
Disc

The veteran claims entitlement to a higher initial disability 
rating for his service-connected lumbosacral strain with a 
left L5-S1 herniated disc.  His disability is currently rated 
as 10 percent disabling.  

In the veteran's case, service medical records include a 
January 1994 radiologic consultation report that reveals that 
the veteran had mild disc space narrowing at the L5-S1 level.  
The examiner noted that his lumbar spine was otherwise 
essentially negative.  The veteran was diagnosed with 
recurrent back pain in January 1994.  In March 1994, a MRI of 
the lumbosacral spine showed that the veteran had a left 
paracentral focal disc protrusion versus a herniated nucleus 
pulposus at the L5-S1 level with a mild degree of effect upon 
the left S1 nerve root.  In June 1994, the veteran was 
diagnosed with a left L5-S1 herniated nucleus pulpous without 
radiculopathy or other clinical deficit, and lumbosacral 
sprain.  In July 1994, the veteran was diagnosed with low 
back pain secondary to a compounding problem of 
deconditioning mechanical faults and a herniated nucleus 
pulpous.  A treatment note dated in April 1996 indicates that 
the veteran had full range of motion with pain at L5 during 
flexion.  L5-S1 was tender to palpation.  The veteran had no 
muscular tenderness or spasm, and negative straight leg 
raises.  He was diagnosed with low back pain.  

After separation from service, a VA spinal cord examination 
was performed in February 1998.  The veteran's condition 
appeared to have stabilized.  There was no motor or sensory 
impairment, and there was no involvement of the peripheral or 
autonomic nervous system.  The veteran was diagnosed with low 
back pain.  

A VA general medical examination was performed in February 
1998.  The veteran reported that he was employed part-time as 
a manual laborer.  Deep tendon reflexes were 1+ bilaterally, 
but the Achilles reflex was absent bilaterally.  Babinski's 
sign was negative.   

A VA joints examination was performed in February 1998.  The 
veteran complained of pain in his lower back, but denied 
weakness, stiffness, swelling, heat, redness, or instability.  
The veteran took aspirin to treat his pain.  Flare-ups were 
apparently caused by physical activity, running, and 
prolonged walking.  The veteran reported that rest and 
aspirin relieved the flare-ups. 

A VA spine examination was performed in February 1998.  The 
veteran complained of low back pain, and stated that he 
treated the pain with aspirin.  It was noted that flare-ups 
were caused by physical activity and were relieved by rest.  
Upon examination, range of motion of the spine revealed 
forward flexion of 90 degrees, extension, posteriorly, of 35 
degrees, tilt to each side of 30 degrees, and rotation to 
each side to 28 degrees.  There was no evidence of pain on 
range of motion testing, and the veteran did not have any 
postural abnormalities or fixed deformities.  Muscles of the 
back appeared normal, and neurological findings were 
symmetric bilaterally.  The Achilles reflex was absent 
bilaterally.  The diagnosis was of low back pain.

A VA radiographic report dated in February 1998 revealed no 
evidence of compression fracture or disc narrowing.  There 
were no significant degenerative changes or evidence of 
spondylolysis or spondylolisthesis.  The facet joints were 
normal.  The examiner's impression was of a normal lumbar 
spine series.  

A VA spinal cord examination was performed in January 1999.  
The veteran reported that he injured his back around July of 
1993, and began to have pain in the left lower extremity a 
year later.  He stated that he had pain that radiated down 
the posterior aspect of the left leg and calf, and that he 
had significant pain on the bottom of his foot with weight 
bearing.  The veteran reported that since that time, he had 
had intermittent significant pain in his left lower extremity 
and lower back.  He reported that it was precipitated by 
repetitive bending and extension of the back, as well as by 
heavy lifting.  He denied weakness, numbness, and any bowel 
or bladder changes.  Upon examination, strength was normal 
and symmetric in the lower extremities, with no evidence of 
atrophy.  Tone was normal, and the left L-5 distribution 
sensation was intact.  Straight leg raises were normal 
bilaterally.  The range of motion of the back was normal, and 
reflexes were 2+ and symmetric in the lower extremities.  The 
veteran walked with a normal casual gait, and could heel-toe 
and tandem walk without difficulty.  The examiner's 
impression was of low back pain and a questionable herniated 
nucleus pulposus with left L5 or S1 radiculopathy.  The 
examiner noted that the veteran had some symptoms that would 
be consistent with a sensory-only radiculopathy in the lower 
left extremity.  However, the anatomic description given by 
the veteran made it unclear to the examiner whether the 
radiculopathy was a L-5 or S1 radiculopathy, or some elements 
of both.  The examiner pointed out that some patients can 
have significant sensory symptomatology from radiculopathy 
without any measurable sensory loss and without motor 
deficits.  Because the veteran related that the pain was 
precipitated by physical activity, the examiner opined that 
the veteran was disabled in that way.  The examiner noted 
that the veteran did not suffer from the disabling symptoms 
unless he was engaging in the sort of activity that 
precipitated them.  

A VA joints examination was performed in January 1999.  The 
veteran reported occasional left radicular pain one time per 
week.  He reported that he was unemployed.  Upon examination, 
the veteran had full flexion of his toes, extension to 15 
degrees, rotation to 30 degrees, and left and right bending 
to 20 degrees.  Knee and ankle reflexes were 2 out of 4 and 
equal.  He had no sign of clonus.  The examiner noted that 
the veteran had back problems with a herniated disc at L5-S1, 
but he did not have any radicular symptoms that day, and that 
his straight leg raise test was negative bilaterally.  

VA radial sensory studies performed in February 1999 revealed 
normal studies bilaterally.  Radiographic reports dated in 
February 1999 revealed a slight decrease in the joint space 
between L5-S1, but an otherwise normal lumbosacral spine.  

A VA bones examination was performed in February 1999.  
Examination of the spine revealed no specific paraspinal 
tenderness.  The veteran had a negative straight leg raise.  
He could bend forward to 85 degrees, lateral bend to 35 
degrees, and rotate 35 degrees without significant pain.  He 
had no clonus and a negative Babinski reflex.  Motor 
examination of the lower extremities revealed them to be 5/5 
and symmetric.  There was no evidence of atrophy.  The 
veteran had symmetric reflexes at the ankle of 1+.  The 
examiner found the veteran to have no significant disability 
from any of his injuries on examination or questioning.  The 
examiner noted that the veteran did have pain.  The examiner 
found no signs of nerve root impingement, but stated that a 
good percentage of the population will have a positive MRI 
for a herniated disc without any clinical findings.  The 
examiner opined that the veteran may be part of that normal 
variant of the population.  

The veteran was afforded a RO hearing in August 2000.  The 
veteran testified that he had numbing pain in his back every 
day.  He stated that, on bad days, he had nerve root 
compression, which sends a shock down to his left foot.  He 
stated that he could no longer continue working in manual 
labor because the constant motion aggravated his back.  He 
stated that he had more pain on motion if he performed a 
lifting or jerking motion.  He also reported that if he bent 
the wrong way, the nerve was hit.  He reported that he did 
not have muscle spasms in his low back as frequently as he 
had pain from nerve root compression.  He stated that he had 
muscle spasms in his back once in a great while, and that his 
pain from nerve root compression was activity related.  He 
reported that he took Motrin for his pain every day when 
performing physical activities.  The veteran reported 
limitation of motion.  He described his pain as being a 4 out 
of 10 on most days.  

Based upon a review of the evidence of record, and granting 
the veteran the benefit of the doubt in this matter, the 
Board concludes that the veteran's adverse symptomatology 
more closely meets the criteria for a 20 percent rating.  
Consequently, a higher initial award is warranted under 
Diagnostic Code 5293.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2001).

First, as for whether a higher evaluation may be assigned 
under Diagnostic Code 5293, the Board finds that the evidence 
discloses problems tantamount to moderate intervertebral disc 
syndrome.  Intervertebral disc syndrome is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A zero percent rating is warranted if 
the condition is postoperative, cured.  A 10 percent rating 
is warranted if the condition is mild, and a 20 percent 
rating is warranted if the condition is moderate, recurring 
attacks.  If the condition is severe, recurring attacks with 
intermittent relief, a 40 percent rating is warranted.  The 
highest available schedular evaluation, 60 percent, is 
warranted, if the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Id.

In the veteran's case, a 20 percent rating is warranted under 
Diagnostic Code 5293.  The veteran was diagnosed with a 
herniated nucleus pulposus at the L5-S1 level.  The veteran 
consistently described his symptoms as including intermittent 
significant pain, with flare-ups when performing physical 
activities.  The veteran was also consistently diagnosed with 
low back pain, and had some limitation of motion.  Granting 
the veteran the benefit of the doubt in this matter, the 
Board finds that his symptoms most closely approximate a 20 
percent disability rating under Diagnostic Code 5293.

As to whether the veteran's service-connected low back 
disability rises to the level of 40 percent disabling or 
more, the Board finds that it does not.  As noted above, to 
receive a 40 percent rating, the condition must be severe, 
such as exists with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a (Diagnostic Code 5293).  In the 
veteran's case, although he complains of intermittent pain, 
which can be significant at times, his relief does not appear 
to have ever been only intermittent.  In fact, the veteran's 
symptoms seem to be only aggravated when performing certain 
physical activities, and are relieved with rest and over-the-
counter medications.  Furthermore, the veteran reported that 
he only occasionally had muscle spasms.  Although the veteran 
complained of radiculopathy and neuropathy, none of the 
veteran's examiners have characterized such symptoms in a way 
that they be considered "pronounced," or even "severe."  
The veteran consistently reported no weakness, and no bowel 
or bladder changes.  Although the Achilles reflex was absent 
bilaterally, absent ankle jerk was not reported.  Although 
the examiner at the most recent examination in February 1999, 
noted that the veteran was probably within the normal variant 
of the population in that although he had a herniated disc 
without any clinical findings, the examiner also found the 
veteran to have no significant disability from any of his 
injuries.  Therefore, in this case, the veteran does not 
experience the symptomatology typical of a rating in excess 
of 20 percent.  Diagnostic Code 5293.  

The Board also considered whether the veteran would be 
entitled to a rating in excess of 20 percent under Diagnostic 
Codes 5295 or 5292.  Lumbosacral strain is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2001).  A zero percent rating is 
warranted if the condition is manifested by slight subjective 
symptoms only.  A 10 percent rating is warranted if there is 
characteristic pain on motion.  If there is muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating is 
warranted.  The highest available schedular evaluation, 40 
percent, is warranted where the condition is severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

In the veteran's case, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.  The veteran's 
symptoms have not been characterized as tantamount to 
"severe," by any of his examiners.  There is no evidence of 
a listing of the whole spine to the opposite side.  There is 
also no evidence of a positive Goldthwaite's sign.  Although 
the veteran has had limitation of motion, this limitation of 
motion was never "marked."  Indeed, he has had relatively 
normal motion.  Although the record does establish that the 
veteran has some narrowing of the joint space, there is no 
evidence of abnormal mobility on forced motion.  
Additionally, as mentioned above, the veteran reported only 
occasional muscle spasms.  As such, the veteran is not 
entitled to a rating in excess of 20 percent under Diagnostic 
Code 5295.  

The Board has also considered Diagnostic Code 5292, which 
sets forth the criteria for rating limitation of motion of 
the lumbar spine.  Under Diagnostic Code 5292, slight 
limitation of the lumbar spine results in a 10 percent 
disability rating, while moderate limitation of motion of the 
lumbar spine results in a 20 percent rating.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5292) (2001).  Severe limitation of 
the lumbar spine warrants a 40 percent rating.  Id.

In the veteran's case, a rating in excess of 20 percent under 
Diagnostic Code 5292 is not warranted.  Although the veteran 
reported limitation of motion, the record includes several 
treatment reports that document the veteran as having full or 
normal range of motion of the spine.  Additionally, even 
though some limitation of motion was reported in the February 
1998 and February 1999 VA examinations, both examiners noted 
that the range of motion did not include pain.  Importantly, 
none of the examiners indicated that the veteran had 
"severe" or even "moderate" limitation of motion.  As 
such, the veteran is not entitled to a rating in excess of 20 
percent under Diagnostic Code 5292.  

In concluding that the veteran is not entitled to a higher 
initial disability evaluation, the Board has considered the 
veteran's low back pain, and functional losses caused 
thereby.  The Board notes that the veteran's low back 
disability is symptomatic, and he reports experiencing both 
pain and tenderness.  However, a 20 percent disability 
rating, considered under Diagnostic Code 5293 specifically 
contemplates pain.  Thus, for the reasons set out above, and 
because the criteria for a 20 percent rating specifically 
contemplate the veteran's losses, a higher rating is not 
warranted.  In other words, there is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the 20 percent disability rating.  

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5293.  Additionally, it should be noted that, 
because each of the Diagnostic Codes discussed above 
contemplate limitation of motion, assignment of separate 
ratings based on each would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2001).  Should the veteran's 
disability picture change in the future, he may be assigned 
an increased rating.  See 38 C.F.R. § 4.1 (2001). 

For all the reasons set out in the analysis above, the Board 
also finds that the evidence does not provide a basis for 
assigning a rating higher than 20 percent for any period of 
time since the award of service connection.  Fenderson, 
supra.  

Evaluation of Residuals of a Left Ankle Injury

The veteran claims that he is entitled to a higher initial 
disability rating for his service-connected residuals of a 
left ankle injury.  His disability is currently assigned a 10 
percent disability rating. 

In the veteran's case, service medical records reveal that 
the veteran complained of pain in his left ankle, with 
minimal swelling, in February 1987.  He was diagnosed with a 
sprained left ankle.  In August 1995, the veteran complained 
of instability and pain in his left ankle, which increased 
with use or trauma.  The veteran reported that intermittently 
wearing a brace helped him.  Upon examination, no swelling 
was noted.  Range of motion was decreased 20 to 30 percent 
with dorsiflexion and eversion.  The veteran was diagnosed 
with osteochondritis dissecans versus a chronic lateral 
ligamentous strain.  Neurological findings were negative, and 
the examiner found no significant ankle instability.  At a 
September 1995 follow-up visit, the veteran denied that his 
ankle bothered him when wearing his brace.  

After separation from service, a VA joints examination was 
performed in February 1998.  The veteran complained of pain 
in his left ankle.  He denied any weakness, stiffness, 
swelling, heat, redness, or instability.  He denied any 
treatment other than aspirin.  He reported flare-ups with 
physical activity, running, and prolonged walking.  Rest and 
aspirin relieved the flare-ups.  He denied the use of 
crutches, braces, or canes.  He reported no dislocation or 
subluxation.  He reported that he worked part-time at a 
manual labor job.  Upon examination, range of motion was from 
0 degrees to 56 degrees of plantar flexion.  The veteran's 
joints were not red, hot, swollen, or tender.  There was no 
pain on range of motion testing.  He was diagnosed with left 
ankle pain. 

A VA radiographic report dated in February 1998 reveals that 
the veteran had no acute fracture, dislocation, or other 
traumatic changes.  He was diagnosed with remote avulsion 
fracture of the tip of the lateral malleolus, and a moderate-
sized calcaneal spur.  

A VA joints examination was performed in January 1999.  The 
veteran reported that he had to wear a brace at all times or 
his ankle would give out on him.  Upon examination, bilateral 
dorsiflexion was to 15 degrees, plantar flexion was to 20 
degrees, inversion was to 30 degrees, and eversion was to 15 
degrees.  His ankle reflex was 2 out of 4, and equal.  He was 
diagnosed with an unstable ankle.  The examiner noted that 
the veteran may have had small degenerative changes, but they 
were not extremely painful.  The examiner found that the 
veteran was fine by wearing a brace.  The examiner noted that 
the veteran would probably develop arthritis in several 
joints secondary to the work he performed while on active 
duty.  

A VA radiographic report dated in February 1999 reveals that 
the veteran had normal anatomic alignment of all osseous 
structures.  There was no evidence of dislocation, soft 
tissue swelling, or effusion within the joint spaces.  The 
examiner's impression was of normal ankles, bilaterally.  

A VA bones examination was performed in February 1999.  The 
veteran reported occasional episodic pain in the left lateral 
ankle.  Upon examination, reflexes of the ankle were 1+ and 
symmetric.  Range of motion on the ankle demonstrated 
dorsiflexion to 25 degrees, and plantar flexion to 35 
degrees, which was non-painful.  There was no tenderness over 
the anterior ankle joint or medial deltoid ligament.  He had 
a negative anterior drawer at the ankle.  There was no 
significant ankle effusion and no cutaneous malformations.  
The examiner found no significant disability from any of the 
veteran's injuries on examination or questioning.  The 
examiner noted that the veteran did have pain, and the pain 
could have been related to some of his injuries. 

The veteran was afforded a RO hearing in August 2000.  He 
testified that his ankle was aggravated with physical 
activity.  He stated that he had to wear an Army-issued ankle 
brace to keep his ankle stable.  He stated that his ankle 
would collapse when he ran in service.  He reported that the 
pain was usually 2-3 out of 10, unless his ankle collapsed, 
which caused more pain.  He stated that his range of motion 
was beyond normal.  He reported pain when his foot moved 
beyond normal.  He stated that his brace helped him 
considerably.  The veteran also reported incoordination and 
fatigability.  

The Board notes that the veteran's left ankle disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides the criteria for rating limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (Diagnostic Code 5271) 
(2001).  A 10 percent rating is granted for moderate 
limitation of motion.  Id.  Under this Diagnostic Code, the 
maximum available rating is 20 percent for marked limitation 
of motion.  Id.

First, as for whether a higher initial evaluation may be 
assigned under Diagnostic Code 5271, the Board finds that the 
evidence does not disclose problems tantamount to moderate 
limitation of motion of the ankle.  Although the veteran's 
service medical records and VA examination reports reveal 
that the veteran's range of motion is decreased, in no 
instance was the limitation characterized in a way as to be 
characterized as tantamount to "marked," or even 
"moderate."  Additionally, although the veteran says he 
wears a brace to keep his ankle stable, he is able to 
ambulate without the use of crutches or canes.  Furthermore, 
the record indicates that the veteran's ankle is specifically 
aggravated with physical activity, and in January 1999, the 
VA examiner specifically mentioned that the veteran was fine 
when wearing a brace.  Therefore, the Board finds that the 
veteran's symptomatology most closely approximates the 10 
percent rating under Diagnostic Code 5271.  

The Board has considered whether the veteran would be 
afforded a higher initial rating under Diagnostic Code 5270 
or 5272, both of which deal with ankylosis of the ankle.  
However, in this case, the medical evidence of record does 
not demonstrate that the veteran has ankle ankylosis.  While 
the veteran reported that his range of motion is not normal, 
he still has motion.  His ankle disability is not so severe 
that his ankle is ankylosed, or immobilized, in a certain 
position. 

Additionally, the Board finds Diagnostic Code 5273 inapt for 
rating purposes as there is no evidence of any malunion of 
the os calcis or astragalus.  38 C.F.R. § 4.71a (Diagnostic 
Code 5273) (2001).  Likewise, Diagnostic Code 5274 is inapt 
for rating purposes as the claims file contains no evidence 
of astragalectomy, and Diagnostic Code 5262 is inapt because 
there is no evidence of nonunion or malunion of the tibia or 
fibula.  38 C.F.R. § 4.71a (Diagnostic Codes 5262 and 5274) 
(2001).

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered pain, and 
functional losses caused thereby.  The Board notes that the 
veteran's right ankle disability is symptomatic, and he 
reports experiencing pain, fatigability, and instability.  
The Board notes that functional loss due to painful motion 
was specifically contemplated when the veteran was assigned a 
10 percent rating.  The evidence of record does not indicate 
that the veteran's ankle disability warrants a higher 
evaluation based on pain and functional loss.  At the 
February 1998 VA joints examination, the veteran reported no 
weakness, stiffness, swelling, heat, redness, or instability.  
The examiner noted that the veteran's joints were not swollen 
or tender, and there was no pain on range of motion testing.  
Additionally, at the January 1999 VA joints examination, the 
examiner specifically opined that although the veteran has an 
unstable ankle, his ankle is not extremely painful, and he 
did well by wearing a brace.  Thus, for the reasons set out 
above, and because the 10 percent rating specifically 
contemplates the veteran's losses, a higher rating is not 
warranted.  In short, there is no objective, clinical 
indication that the veteran's symptoms result in any 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent disability rating. 

For the reasons set out above, the evidence leads the Board 
to conclude that the veteran's symptomatology most closely 
approximates the criteria for the currently assigned 10 
percent rating under Diagnostic Code 5271.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


For all the reasons set out in the analysis above, the Board 
also finds that the evidence does not provide a basis for 
assigning a higher rating for any period of time since the 
award of service connection.  Fenderson, supra.  

Extraschedular Evaluation

Although the veteran has described his low back as being so 
bad that he can no longer perform manual labor, and his ankle 
as being so bad that he must wear a brace to keep it stable, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that either disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 

(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issues on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay 
adjudication of the veteran's claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  



								(continued on next 
page)

ORDER

A 20 percent rating for lumbosacral strain with a left L5-S1 
herniated disc from September 26, 1997, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

The appeal for an initial disability rating in excess of 10 
percent for residuals of a left ankle injury is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

